Citation Nr: 9929855	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from June 1942 to 
March 1946.  He was in missing status from June 20, 1942 to 
March 17, 1945, and on March 17, 1945, his status under MPA 
was terminated.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.   

In the February 1998 rating action, the RO denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death, and entitlement to service 
connection for the cause of the veteran's death based on the 
veteran's use of tobacco products during service.  The Board 
observes that the appellant filed a timely appeal in regards 
to the first issue, service connection for the cause of the 
veteran's death, but there is no indication from the 
information of record that the appellant filed a Notice of 
Disagreement (NOD) with respect to the second issue, service 
connection for the cause of the veteran's death based on the 
veteran's use of tobacco products during service.  
Accordingly, this issue is not before the Board for appellate 
consideration. 


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1983.  

2.  According to the certificate of death, the cause of 
death was acute cardiac failure due to chronic pulmonary 
tuberculosis.

3.  A diagnosis of pulmonary tuberculosis was established by 
x-ray films dated in 1948, and thus shows that the condition 
was manifested within three years of the veteran's separation 
from active duty service in March 1946.





CONCLUSIONS OF LAW

Pulmonary tuberculosis was incurred during service, and such 
service-connected disability caused or materially or 
substantially contributed to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse may be eligible for dependency and 
indemnity compensation (DIC). See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a) (1999).  A veteran's death is due to a 
service-connected disability when evidence establishes that 
such disability was either the principal or a contributing 
cause of death.  See 38 C.F.R. § 3.312.  A claim for DIC is 
treated as a new claim ( see 38 C.F.R. § 20.1106 (1999); 
therefore, the claim must be well grounded.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  The Board finds that the 
appellant's claim is plausible and capable of substantiation, 
and thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection may be granted for certain chronic 
diseases if manifested to a degree of 10 percent disabling 
within one year of separation from service.  Service 
connection may be granted for pulmonary tuberculosis if 
manifested to a degree of 10 percent disabling within three 
years of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the cause of 
the veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

When, after consideration of all the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


II.  Factual Background

The veteran died on December [redacted], 1983, at the age of 
66.  The Certificate of Death shows that his cause of death 
was acute cardiac failure due to chronic pulmonary tuberculosis 
(PTB).  At the time of the veteran's death, he was not service-
connected for any disabilities.  

The veteran's service medical records are sparse and 
essentially consist of a Personnel Record from the Army of 
the Philippines, dated in May 1945, an Affidavit for 
Philippine Army Personnel, dated in May 1945, a second 
Affidavit for Philippine Army Personnel, dated in January 
1946, and the veteran's separation examination, dated in 
March 1946.  The May 1945 Personnel Record shows that at that 
time, the veteran underwent a physical examination.  The 
results reflect that the veteran's cardiovascular system was 
clinically evaluated as normal, and his lungs, including x-
ray, were evaluated as normal.  In addition, the May 1945 and 
January 1946 affidavits show that in response to the question 
as to whether or not the veteran had received any wounds or 
suffered from any illnesses during service, the veteran 
responded none.  The veteran's separation examination, dated 
in March 1946, reflects that at that time, the veteran's 
cardiovascular system and lungs were clinically evaluated as 
normal, and a chest x-ray was evaluated as normal.  

A private medical statement from J.S.S., M.D., dated in May 
1968, shows that at that time, Dr. S. indicated that he had 
treated the veteran from 1948 to 1949.  Dr. S. noted that 
when he had initially treated the veteran, the veteran was 
very sick and showed symptoms of active PTB.  According to 
Dr. S., he was unable to determine the extent of the 
veteran's PTB because it was not possible to take an x-ray 
due to the cost.  Dr. S. reported that the veteran had a 
fever, moderate anemia, profuse nocturnal sweats, dry hacking 
cough, gradual loss of weight, and loss of sleep due to the 
coughing.  Dr. S. stated that he had heard rales on both 
lungs, and that the veteran's blood pressure was 110/60.  
According to Dr. S., the veteran was treated with medication 
over the following months and gradually, the veteran improved 
so that his tubercular infection was in remission.  

A private medical statement from O.C.B., M.D., dated in 
October 1968, shows that at that time, Dr. B. indicated that 
his deceased grandfather, who had been a physician, had 
treated the veteran.  Dr. B. stated that his grandfather had 
taken an x-ray of the veteran's chest in 1948.  According to 
Dr. B., the x-ray was interpreted as showing in the right 
lung, fibrotic densities of nodular components from the apex 
down to the third anterior intercostal space (IS).  The left 
lung, heart, and diaphragms were normal.  The impression was 
of PTB, moderately advanced, activity undetermined.  

In February 1969, a VA radiologist interpreted the 1948 chest 
x-ray that had been submitted by Dr. B.  At that time, the 
examiner stated that the x-ray was dirty and stained.  
However, according to the examiner, there were definite 
mottled densities in the right apex and first anterior 
interspace.  There were also some mottled densities seen in 
the left first anterior interspace.  There was accentuation 
of the pulmonary markings in both lower lung fields, but no 
other evidence of parenchymal infiltration.  The heart was 
within normal limits, although there was slight left 
ventricular prominence and the thoracic aorta showed evidence 
of dilation.  The bony thorax and diaphragm showed no 
abnormalities.  The impression was of PTB, minimal, 
bilateral, stability undetermined.  

In a June 1969 rating action, the RO denied the veteran's 
claim of entitlement to service connection for PTB.  At that 
time, the RO stated that since the veteran's service medical 
records were negative for any complaints or findings of PTB, 
and there was no evidence of a diagnosis of PTB by approved 
methods during the regulatory period following the veteran's 
discharge from the military to a degree of at least 10 
percent, there was no basis for the granting of service 
connection for PTB.  

In October 1970, the RO received inpatient treatment records 
from the V. Luna Medical Center in Quezon City.  The records 
reflect that the veteran was hospitalized from August 3 to 
August 18, 1949, after complaining of pain in his chest and 
of a chronic cough.  The veteran noted that he had 
experienced chest pain in May 1944.  A chest x-ray, which was 
taken during the veteran's hospitalization, was interpreted 
as showing productive lesions at the third IS of the left 
hemithorax, and the right hemithorax was essentially clear.  
The veteran's heart, aorta, and diaphragm were normal.  The 
impression was of PTB, minimal, left.  Upon the veteran's 
discharge, he was diagnosed with PTB, chronic, active, and 
minimal, on the right.

In an October 1970 rating action, the RO confirmed its 
previous decision and denied the veteran's claim for service 
connection for PTB.  The veteran filed a timely appeal, and 
in a December 1971 decision, the Board denied the veteran's 
claim for service connection for PTB.  At that time, the 
Board stated that PTB was not manifested during active 
service.  The Board further indicated that PTB had not been 
diagnosed by approved methods within the four years after the 
veteran's discharge.  

A private medical statement from P.S.Z., M.D., dated in 
January 1977, shows that at that time, Dr. Z. indicated that 
he had treated the veteran after he had complained of a 
persistent cough with chest and back pains.  The veteran 
further complained of recurrent fever, headaches, generalized 
body aches, shortness of breath, easy fatigability, and 
weakness.  The veteran gave a history of his military 
service, and he indicated that from 1947 to 1949, he was 
treated for PTB.  The physical examination showed that the 
veteran's blood pressure was 136/76.  The veteran's thorax 
was symmetrical with depressed right supra-clavicular fossa.  
Chest expansion was restricted, and heart accelerated with 
regular rhythm and no murmur.  There were fine rales at both 
upper lung fields.  The diagnosis was of PTB, chronic, 
moderately advanced.

In December 1996, the RO received a Hospital Summary from the 
Veterans Medical Center.  The Summary reflects that the 
veteran was hospitalized from October 12 to October 19, 1977.  
Upon admittance, he complained of chest pain and he gave a 
history of PTB.  A chest x-ray was taken and it was 
interpreted as showing PTB.  The veteran was subsequently 
treated with medication and he gradually improved.  Upon his 
discharge, he was diagnosed with the following: (1) 
hypertensive cardiovascular disease, (2) PTB, moderately 
advanced, and (3) pulmonary emphysema.  

In March 1997, the appellant filed VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  
At that time, the appellant contended that the veteran's 
cause of death, PTB, originated within the three year 
presumptive period following his discharge from the military.  


II.  Analysis

During the veteran's lifetime, service connection was 
originally denied for PTB in a June 1969 rating action.  In 
addition, in a December 1971 decision, the Board denied the 
veteran's claim for service connection for PTB.  The 
appellant is now alleging a relationship between the 
veteran's PTB, the disorder claimed by the veteran to be 
service-connected, and his death.  Issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106.  Cf. Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996), aff'g 6 Vet. App. 483 
(1994) (accrued benefits are derivative of veteran's claim, 
not survivor's, so that appellant must there overcome 
finality provisions).  Therefore, the appellant's allegations 
of a relationship shall be adjudicated without reference to 
the July 1969 rating action or the December 1971 Board 
decision.  

In the instant case, the Board observes that the decedent was 
a veteran of World War II.  In addition, he had recognized 
guerilla service from June 1942 to March 1946.  The Board 
further notes that although the veteran's service medical 
records are negative for any complaints or findings of PTB, 
the medical evidence of record shows that within three years 
after the veteran's discharge in March 1945, he was diagnosed 
with PTB.  The Board notes that a private medical statement 
from Dr. J.S.S., dated in May 1968, shows that at that time, 
Dr. S. indicated that he had treated the veteran for PTB from 
1948 to 1949.  In addition, in February 1969, a VA 
radiologist interpreted a 1948 chest x-ray which had been 
submitted by Dr. O.C.B.  At that time, although the examiner 
noted that the x-ray was dirty and stained, he nevertheless 
interpreted it as showing PTB.  The Board further observes 
that in August 1949, approximately five months after the 
three year presumptive period for the veteran's PTB, the 
appellant was hospitalized and treated for his PTB.  Thus, in 
light of the above, and considering the fact that the 
veteran's fatal acute cardiac arrest was due to chronic 
pulmonary tuberculosis, the Board is of the opinion that the 
evidence is at least in equipoise and, thus, with resolution 
of reasonable doubt in the appellant's favor, supports the 
claim for entitlement to service connection for the cause of 
the veteran's death on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112, 1310.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

